Exhibit PROMISSORY NOTE $31,019,250.00 Dated: November 18, 2002 Effective: November 19, 2002 FOR VALUE RECEIVED, and intending to be legally bound, BELTWAY ASSETS LLC, a Delaware limited liability company having an office 5847 San Felipe, Suite 2600, Houston, Texas 77057 (hereinafter called the "Borrower"), promises to pay to the order of LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation, having an address at 100 Light Street, 32nd Floor, Baltimore, Maryland 21202 (hereinafter called the "Lender") or at such place as the holder hereof may from time to time designate in writing, the principal sum of
